Title: To George Washington from Robert Lewis, 17 January 1795
From: Lewis, Robert
To: Washington, George


        
          Hond Uncle,
          The Exchange [Fauquier County, Va.]January 17th 1795
        
        I have just returned from Berkley and Frederick where I have been in order to receive your rents; and as they are low, and the land very good, I am generally very successfull in my collection’s in that quarter. I wish I cou’d say as much for the tenants in the County I live in. I have not collected one shilling of the arrearage money which I gave you an account of in my last Rental—Justice is so tardily administered in this County, that it appears next to an impossibility to get money out of the hands of the Sheriffs after it is collected. The tenants are distressed regularly every year, and notwithstanding that circumstance, they are ever backward in paying. Mr Marshall who has the accounts to settle

with the High Sheriff tells me, that he has given notice that he shall move for judgment on all arrearages of rents which were collected by the Deputy Sheriffs (who have made use of them for their own private purposes) on Monday next, which is our Court day. As soon as the business is terminated I will transmit you an exact account of all the arrearage money which may be recovered, as well as that which I have lately collected and what may be due in replevy bonds.
        Since you instructed me to relieve the necessities of Mrs Haney (your Cousin) I have advanced her money to the amount of fifteen pounds at several different payments, and she has now thrown herself intirely under my auspices. I am really at a loss what to do with her until I can hear from you. She is a very genteel old Lady and has arrived at an age which makes her useless to herself and to every one else. She is also incapable of maintaining herself by work, having lost the sight of one eye and see’s so badly out of the other that it is impossible for her to get subsistence without some aid. Her Daughter a beautiful young girl of sixteen or seventeen years of age has contributed in a great measure towards the support of her mother by her great œconomy and industry. She thinks if you wou’d extend your goodness so far as to furnish her with diet it might be sufficient in addition to her Daughters labour. You directed me to fix her on the first tenament that became vacant: but as this cou’d not be done any where but in Frederick or Berkley (as two lotts have become vacant this fall) I thought it most advisable to put her on a little tenament of mine (which is of little or no use to me) as your lotts can be rented for at least thirty pounds each: This woud be furnishing of her subsistence at an extravagant rate. The only inconvenience that I shall experience from her proximity to me will be the furnishing of her with a good house & fire wood, which I will most chearfully do. I wou’d however wish you to give me your opinion on the subject as well as advice.
        Mrs Lewis joins me in affectionate regards to you and my Aunt. I remain your much obliged nephew and Humble Servant
        
          Robt Lewis
        
        
          P.S. Tenaments in Berkley which now rent for five & six pounds cannot be bought up for less than £350. They might be rented for £45.0.0 or £50:0.0 per annum easily. Where there is not more

than one life in a lease, they can be had lower. Where all three lives remain, they cannot be had for less than £400.0.0. If you can spare the money it will be greatly to your advantage to purchase up some of the life leases, as the rents which can be obtained will in the course of four or five years reimburse you for the purchase money. In all probability as some of the lives are young you may not get possesion of many of the lotts for twenty years to come.
        
        
          R.L.
        
      